       Case 4:18-cv-01465 Document 50 Filed on 09/13/19 in TXSD Page 1 of 3



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


GAVINO MR. RIVAS            §
                            §
     Plaintiff,             §
                            §
     v.                     §                CIVIL ACTION NO. 4:18-CV-01465
                            §
                            §
CITY LEAGUE CITY and LEAGUE §
CITY POLICE DEPARTMENT      §
                            §
     Defendants.            §


                             JOINT STATUS REPORT

         As the Court ordered, counsel for both parties conferred on September 12,

2019 via email, a true and correct copy of the parties’ email is attached hereto.

Defendant believes that, consistent with Fed. R. Civ. P. 34(b)(2)(B), the best

method of producing documents responsive to Plaintiff’s vague requests is for

Plaintiff to inspect and copy the City’s document at City Hall. Plaintiff disagrees

with the City’s position in that 1) the requests are specific, 2) any objections have

been waived and 3) Defendant should provide copies of responsive documents and

emails. The parties have not reached an agreement regarding these issues.




4841-9699-4725.1
       Case 4:18-cv-01465 Document 50 Filed on 09/13/19 in TXSD Page 2 of 3



                                            Respectfully submitted,

                                            /s/ Sean Timmons
                                            Sean Timmons
                                            State Bar No: 24067908
                                            Tully Rinckey, PLLC
                                            2925 Richmond Avenue, 12th Floor
                                            Houston, TX 77098
                                            Telephone No.: (518) 218-7100
                                            Facsimile: (315) 238-5200
                                            Email: stimmons@tullylegal.com

                                               /s/ Andrew W. Gray
                                            WILLIAM S. HELFAND
                                            Texas Bar No.: 09388250
                                            ANDREW W. GRAY
                                            Texas Bar No. 24099826
                                            24 Greenway Plaza, Suite 1400
                                            Houston, Texas 77046
                                            (713) 659-6767 Telephone
                                            (713) 759-6830 Facsimile
                                            bill.helfand@lewisbrisbois.com
                                            Andrew.gray@lewisbrisbois.com
                                            ATTORNEYS FOR DEFENDANT
                                            City of League City

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been served via the CM-ECF filing system, on this the 13th day of September,
2019, to the following:

William S. Helfand
Andrew W. Gray
Lewis Brisbois Bisgaard & Smith L.L.P.,
24 Greenway Plaza, Suite 1400
Houston, Texas 77046
(713) 659-6767 Telephone
(713) 759-6830 Facsimile
4841-9699-4725.1                        2
       Case 4:18-cv-01465 Document 50 Filed on 09/13/19 in TXSD Page 3 of 3



bill.helfand@lewisbrisbois.com
Andrew.Gray@lewisbrisbois.com
ATTORNEY FOR DEFENDANTS
City of League City and League City Police Department



                                                        /s/ Sean C. Timmons
                                                        Sean C. Timmons




4841-9699-4725.1                        3
